                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MARIO E. SMITH,

                       Plaintiff,

               v.                                            Case No. 18-C-1300

CHAD COOKE,

                       Defendant.


                                       DECISION AND ORDER


       Plaintiff Mario Smith filed this action under 42 U.S.C. § 1983, alleging that his civil rights

were violated. Smith was permitted to proceed on his claims that Cooke failed to protect him from

fires in his cell on June 22 and 27, 2018. On February 3, 2020, the court granted Cooke’s motion

for summary judgment as to the failure to protect claim related to the alleged June 27, 2018 fire

but denied the motion as to the failure to protect claim related to the June 22, 2018 fire. Although

the matter was scheduled for trial to begin on October 29, 2020, the court adjourned the trial in

light of concerns related to the COVID-19 pandemic on October 2, 2020. The court has decided

to reconsider, sua sponte, its earlier decision denying-in-part Cooke’s motion for summary

judgment. Upon further consideration, the court grants Cooke’s motion for summary judgment in

its entirety and dismisses the case.

       In his complaint, Smith alleged that, on June 22, 2018, Remo Daniels, Smith’s cellmate at

Green Bay Correctional Institution, was setting fires in his cell. According to Smith, when Cooke

was conducting rounds, he stopped and asked Daniels what he was burning. Daniels told Cooke

that he was burning paper to “burn[] the evil spirits.” Dkt. No. 1 at 2. Smith alleges that, during




         Case 2:18-cv-01300-WCG Filed 10/14/20 Page 1 of 5 Document 55
this conversation, Smith told Cooke that he could not breathe, but Cooke ignored him and

continued his conversation with Daniels. Cooke then indicated that he would inform his supervisor

about the incident, and they would come back to address the issue. Cooke returned to Smith’s cell

and advised that there was a disturbance in the segregation unit and that the Captain would come

to address Daniels’ behavior after the incident was controlled. Id. at 3. Smith claims no one

returned and that Daniels continued to light fires until he went to bed. Based on these allegations,

the court allowed Smith to proceed on a failure to protect claim against Cooke.

       Smith has since told a different story about the incident that occurred on June 22, 2018, in

his response to Cooke’s motion for summary judgment. Rather than attempt to reconcile the two

versions of events Smith has presented, the court will only consider the version asserted in his

sworn declaration filed in response to Cooke’s motion for summary judgment. Dkt. No. 30.

According to the undisputed proposed findings of fact, on June 22, 2018, when Cooke was doing

his regular rounds, he stopped at Smith and Daniels’ cell. He saw Daniels sitting on the edge of

his bunk and appeared to be watching television. Cooke followed up with Daniels regarding a

previous conversation he had with Daniels about Daniels and Smith not getting along. Def.’s

Proposed Findings of Fact (DPFOF) ¶ 4, Dkt. No. 26. Although Cooke asserts that Smith also

appeared to be watching television during his conversation with Daniels, id., Smith declares that

he was wrapping his television because he was concerned that the cell’s sprinkler was going to go

off and was watching Cooke and Daniels to see if Cooke could smell the recent smoke. Smith

Decl. at 1, Dkt. No. 30. Smith does not dispute that at no time during his conversation with Daniels

did Cooke see a flame or ember or smell smoke. DPFOF ¶ 5. Instead, he declares that he told

Cooke he could not breathe but Cooke and Daniels kept talking. Smith Decl. at 1. He asserts he

was ignored and was not sent to the Health Services Unit. Id. at 2. Cooke does not recall having



                                                 2

         Case 2:18-cv-01300-WCG Filed 10/14/20 Page 2 of 5 Document 55
a conversation with Smith. DPFOF ¶ 4. After he left Smith and Daniels’ cell, Cooke informed the

unit supervisor about his conversation with Daniels, and Cooke was asked to keep an eye on

Daniels. Id. ¶ 11. When Cooke returned to the cell later, both Smith and Daniels were sleeping.

Id. ¶ 12.

        Smith was permitted to proceed on his claim that Cooke was deliberately indifferent to his

safety by failing to protect him from a fire Daniels started in their cell. Prison officials are liable

for failing to protect an inmate from the actions of another inmate “only if the official ‘knows of

and disregards an excessive risk to inmate health or safety.’” Gevas v. McLaughlin, 798 F.3d 475,

480 (7th Cir. 2015) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). This has a subjective

and objective component. Id. First, the harm to which the inmate was exposed “must be an

objectively serious one.” Id. Second, the prison official “must have actual, and not merely

constructive, knowledge of the risk in order to be held liable.” Id.

        Smith has failed to establish that he suffered an objectively serious harm that presented a

substantial risk to his safety or that Cooke was aware of any substantial risk of serious injury.

Smith does not dispute that there was no fire in his cell by the time Cooke approached the cell

during his rounds. In addition, Smith does not assert that he told Cooke there was a fire; he only

watched to see whether Cooke could smell the “recent smoke.” Smith Decl. at 1. The fact that he

was unsure whether Cooke could smell the “recent smoke” indicates that there was no longer any

smoke, or at most, almost an undetectable amount, when Cooke arrived at the cell. In short, there

is no evidence upon which a reasonable jury could conclude that Smith suffered any objective risk

of serious harm on June 22, 2018. To the extent Smith asserts that Cooke was deliberately

indifferent to his serious medical needs because Cooke ignored Smith’s complaints of difficulty

breathing and did not send him to the Health Services Unit, the undisputed facts do not support



                                                  3

            Case 2:18-cv-01300-WCG Filed 10/14/20 Page 3 of 5 Document 55
such a claim. More importantly, Smith cannot assert a claim that was not alleged in his complaint

for the first time in his response to a motion for summary judgment. See Anderson v. Donahoe,

699 F.3d 989, 998 (7th Cir. 2012). Smith alleged that Cooke was deliberately indifferent to his

safety by failing to protect him from a fire in his cell on June 22, 2018. Because Smith has

produced no evidence that he suffered any objective risk of serious harm, his failure to protect

claim is dismissed and summary judgment will be granted in favor of Cooke.

        The court will also address Smith’s first motion to recruit counsel filed after the motion

for summary judgment had been decided and two days before the October 2, 2020 final pretrial.

He asserts that, due to a recent COVID-19 outbreak at his institution, he does not have access to

the law library and needs a lawyer to help him finish the case. In deciding whether to recruit

counsel, the court must consider two things: “(1) ‘has the indigent plaintiff made a reasonable

attempt to obtain counsel or been effectively precluded from doing so,’ and (2) ‘given the difficulty

of the case, does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish, 923

F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007)). As an

initial matter, Smith has not demonstrated that he made reasonable efforts to secure private counsel

on his own. The court must deny “out of hand” a request for counsel made without a showing that

a plaintiff made a reasonable attempt to recruit counsel. See Farmer v. Haas, 990 F.2d 319, 321–

22 (7th Cir. 1993). In any event, based on the record before the court, the court concludes that

court-recruited counsel is not warranted. Smith provided no information regarding his general

competency, and he revealed an ability to litigate on his own behalf. Although the court concluded

that Smith failed to establish that Cooke violated his constitutional rights as explained above,

Smith was able to coherently present his claims in this case. Therefore, Smith’s motion to recruit

counsel is denied.



                                                 4

         Case 2:18-cv-01300-WCG Filed 10/14/20 Page 4 of 5 Document 55
       For these reasons, the court VACATES its previous decision partially granting Cooke’s

motion for summary judgment and hereby GRANTS said motion in full. Smith’s motion to

appoint counsel (Dkt. No. 52) is DENIED. This case is dismissed. The Clerk is directed to enter

judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 14th day of October, 2020.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach
                                                   United States District Judge




                                              5

        Case 2:18-cv-01300-WCG Filed 10/14/20 Page 5 of 5 Document 55
